UNITED STATES COURT OF APPEALS
For the Seventh Circuit
Chicago, Illinois 60604
Argued: April 12, 2005

Decided: January 27, 2006

Before
Hon. DANIEL A. MANION, Circuit Judge
Hon. ILANA DIAMOND ROVNER, Circuit Judge

Hon. ANN C. WILLIAMS, Circuit Judge

No. 04—1706
JUNSHAO ZHANG, ] Petition for Review
] of an Order of
Petitioner-Appellant, ] the Board of

] Immigration Review.

]
v. ] No. A73—488—56

ALBERTO R. GONZALES, Attorney General of the
United States of America, and DEPARTMENT OF
HOMELAND SECURITY,

I___lL—JL_—AL_.J\._.JL.__J

Respondents—Appellees.

0 R D E R
In the third sentence from the end of the opinion beginning with “Because we reject...”,
“the government has failed to demonstrate” is amended to read “the government has failed to

rebut the presumption of.”